Citation Nr: 1232931	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-50 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to service connection for bilateral shoulder strain.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 until his retirement in April 2006. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a July 2011 decision, the Board denied the instant claims.  The Veteran appealed and in a January 2012 order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties and remanded the claims to the Board for action consistent with the Joint Motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 Joint Motion, the parties noted that the Board had found that there was no competent evidence that the Veteran had a bilateral shoulder strain in service.  However, the parties found that the Board failed to consider the Veteran's statement during an August 2007 VA examination, only 14 months after the Veteran's retirement from service, that his bilateral shoulder condition had persisted for the past 12 years.  Given the Veteran's statement and the August 2007 VA examiner's diagnosis of "chronic shoulder strain", remand of this issue is required so the Veteran may be afforded a current VA orthopedic examination, which addresses the likely etiology of any bilateral shoulder impairment.  

Regarding the claim for bruxism, the parties noted that the Board had concluded that no current disability was present.  However, the parties found that this conclusion conflicted with the Board's acknowledgement that the Veteran was diagnosed with bruxism with no pathological sequelae during the August 2007 VA examination.  Given that it appears unclear whether the Veteran's bruxism constitutes an actual disability, the Board finds that a remand is required so the Veteran may be afforded a VA dental examination to determine whether he has any current disability manifested by bruxism.

Prior to arranging for the examinations, the RO should ask the Veteran to identify all sources of treatment or evaluation he has received for shoulder problems and bruxism since separation from service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all sources of treatment or evaluation he has received for shoulder problems and bruxism since separation from service and should secure copies of complete records of the treatment or evaluation from all sources identified.    

2.  The RO should arrange for a VA examination by an appropriate physician to determine the likely etiology of any current bilateral shoulder disability.  The Veteran's claims folder, including the report of the August 2007 general medical examination, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether any disability found is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  If there is no chronic or continuing shoulder disorder found, that too should be explained for the record.

The examiner should provide a rationale for the opinion given, commenting on whether any current symptomatology is consistent with his reported problems in service.  In so doing, the examiner should consider whether the symptomatology is consistent with acute trauma, the aging process or any other potentially pertinent factors.   

3.  The RO should arrange for a VA dental or other appropriate examination to determine whether the Veteran has any current disability manifested by bruxism.  The Veteran's claims folder, including the service dental records, must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically comment as to whether the wear on the Veteran's teeth is consistent with bruxism, and if so whether this has resulted in any disability.  The examiner should also comment on whether the bruxism has otherwise resulted in any chronic disability, or whether it is a manifestation of some other disorder.  

4.  The RO should then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


